By way of habeas corpus appellant sought release, and was remanded to custody. Hence this appeal.
Appellant was convicted in the corporation court of the City of Houston upon a charge of violating a city ordinance, and upon appeal to the county court was again convicted and a fine of five dollars assessed against him. The writ of habeas corpus having been awarded by the Honorable Langston G. King, Judge of the Criminal District Court No. 2 of Harris County, a hearing was had and appellant remanded to custody.
It is insisted that the ordinance under which the conviction was obtained is unconstitutional. The ordinance was not introduced in evidence. Courts do not take judicial notice of the ordinances of municipal corporations. Hence we are unable to pass on the question attempted to be raised. Patton v. State, 16 S.W.2d 1072; Parvin v. Byers, 16 S.W.2d 914; Terreto v. State, 86 Tex.Crim. Rep., 215 S.W. 329; White v. State, 82 Tex.Crim. Rep., 198 S.W. 964; Wilson v. State, 16 Texas App., 501; City of Austin v. Walton,68 Tex. 507, 5 S.W. 70.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 472